Illinois Official Reports                           Digitally signed by
                                                                              Reporter of Decisions
                                                                              Reason: I attest to the
                                                                              accuracy and integrity of
                                                                              this document
                                  Supreme Court                               Date: 2016.02.29 10:01:49
                                                                              -06'00'




                          People v. Williams, 2016 IL 118375




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
Court:               ADRIAN WILLIAMS, Appellee.



Docket No.           118375



Filed                January 22, 2016



Decision Under       Appeal from the Appellate Court for the Third District; heard in that
Review               court on appeal from the Circuit Court of Tazewell County; the Hon.
                     Scott A. Shore, Judge, presiding.



Judgment             Appellate court judgment affirmed.



Counsel on           Lisa Madigan, Attorney General, of Springfield, and Stewart J.
Appeal               Umholtz, State’s Attorney, of Pekin (Carolyn E. Shapiro, Solicitor
                     General, and Michael M. Glick and Leah M. Bendik, Assistant
                     Attorneys General, of Chicago, and Patrick Delfino, Terry A. Mertel
                     and Judith Z. Kelly, of the Office of the State’s Attorneys Appellate
                     Prosecutor, of Ottawa, of counsel), for the People.

                     Michael J. Pelletier, State Appellate Defender, Peter A. Carusona,
                     Deputy Defender, and Bryon S. Kohut, Assistant Appellate Defender,
                     of the Office of the State Appellate Defender, of Ottawa, for appellee.
     Justices                   JUSTICE FREEMAN delivered the judgment of the court, with
                                opinion.
                                Chief Justice Garman and Justices Thomas, Kilbride, Karmeier,
                                Burke, and Theis concurred in the judgment and opinion.



                                                   OPINION

¶1         Defendant, Adrian Williams, pleaded guilty to unlawful delivery of a controlled substance
       in exchange for a sentencing cap of 25 years’ imprisonment.1 Defendant later filed a motion to
       withdraw his guilty plea, claiming he had been improperly admonished regarding the
       maximum sentence he faced. The Tazewell County circuit court had informed him several
       times that, but for his plea agreement, he faced a maximum sentence of 60 years’
       imprisonment. The court denied defendant’s motion to withdraw his guilty plea, and the
       appellate court reversed and remanded. 2014 IL App (3d) 120824. We allowed the State’s
       petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Jan. 1, 2015). For the reasons that follow, we
       affirm the judgment of the appellate court, albeit for a different reason than that upon which the
       appellate court relied.

¶2                                           BACKGROUND
¶3         In July 2011 defendant was charged with the Class 2 felony of unlawful delivery of a
       controlled substance (less than one gram of cocaine) under section 401(d)(i) of the Illinois
       Controlled Substances Act (Act) (720 ILCS 570/401(d)(i) (West 2010)). Defendant had a 2004
       conviction under the Act for the Class 1 felony of manufacture/delivery of between 1 and 15
       grams of cocaine, as well as two prior Class 2 felony burglary convictions in 1984 and 2001,
       and a prior felony robbery conviction from 1992.
¶4         At the February 2012 pretrial conference, the parties discussed the potential penalties
       defendant faced for the unlawful delivery charge. The State informed the court that defendant
       was eligible for Class X sentencing of 6 to 30 years because of his prior felonies and he was
       also eligible for an extended term of 6 to 60 years because of his prior conviction of unlawful
       manufacture/delivery of a controlled substance. The court admonished defendant as to the
       State’s position on sentencing, informing defendant that, according to the State, he faced a
       sentence of anywhere from 6 to 60 years’ imprisonment.
¶5         Plea negotiations progressed, and on March 5, 2012, the parties, along with defendant, met
       with the judge to clarify the maximum sentence defendant faced. The judge reiterated the
       State’s position that on the Class 2 unlawful delivery charge, defendant was subject to a Class
       X sentence of 6 to 30 years and, because of a prior conviction under the Act, his possible
       maximum sentence under section 408 of the Act would be “twice the maximum term otherwise
       authorized,” or 60 years. The judge confirmed that he agreed with the State’s position. Later
       the same day, the parties appeared before the judge for the entry of defendant’s guilty plea.
           1
            At the same proceeding, defendant pleaded guilty to retail theft in exchange for a sentencing cap of
       5 years’ imprisonment. The retail theft case and the unlawful delivery case proceeded concurrently. The
       appellate issue here arose solely from defendant’s unlawful delivery guilty plea.

                                                       -2-
     Under the plea agreement, defendant’s possible sentence for unlawful delivery would be
     capped at 25 years. Defendant was admonished that, without the sentencing agreement, he
     faced a sentencing range of 6 to 60 years’ imprisonment because his prior record made him
     eligible for Class X sentencing (6 to 30 years), and his prior drug offense doubled the
     maximum to 60 years. The judge instructed defendant as to the rights he was waiving by
     pleading guilty, and defendant indicated he understood those rights. After concluding there
     was a factual basis for the plea, the judge accepted defendant’s plea of guilty.
¶6       At the subsequent sentencing hearing, the State again explained that defendant faced Class
     X sentencing based on prior felonies, as well as a doubling of the potential maximum sentence
     because the unlawful delivery offense was his second violation of the Act. The judge sentenced
     defendant to 25 years’ imprisonment, in accordance with the plea agreement.
¶7       Defendant subsequently filed an amended motion to withdraw his guilty plea, alleging that
     the plea was not knowing, voluntary, or intelligent because he was improperly admonished
     that, pursuant to section 408(a) of the Act (720 ILCS 570/408(a) (West 2010)), he faced a
     maximum of 60 years’ imprisonment. Following a hearing on the motion, the court found that
     defendant had been properly admonished and denied the motion.
¶8       The appellate court reversed and remanded, concluding defendant was improperly
     admonished that he faced a maximum term of 60 years’ imprisonment. 2014 IL App (3d)
120824, ¶¶ 22, 27. The appellate court acknowledged that because of defendant’s previous
     burglary and robbery convictions, he was eligible for enhanced sentencing as a Class X
     offender (6 to 30 years) under section 5-4.5-95 of the Unified Code of Corrections (Code) (730
     ILCS 5/5-4.5-95(b), 5-4.5-25(a) (West 2010)). However, according to the appellate court, the
     circuit court took the matter one step further and agreed with the State that defendant faced a
     potential maximum sentence of 60 years. The circuit court applied section 408(a) of the Act,
     which provides, in pertinent part: “Any person convicted of a second or subsequent offense
     under this Act may be sentenced to imprisonment for a term up to twice the maximum term
     otherwise authorized.” 720 ILCS 570/408(a) (West 2010). Defendant had a prior felony
     conviction under the Act, and his enhanced Class X maximum sentence of 30 years on the
     unlawful delivery charge was doubled to 60, the same maximum as an extended-term Class X
     sentence under section 5-4.5-25(a) of the Code (730 ILCS 5/5-4.5-25(a) (West 2010)).
¶9       The appellate court disagreed with this second step, concluding that section 408(a) of the
     Act was in conflict with section 5-8-2(a) of the Code. 730 ILCS 5/5-8-2(a) (West 2010). In the
     court’s view, section 5-8-2(a) (and, by incorporation, section 5-5-3.2(b)(1)) did not allow an
     extended-term Class X sentence where, as here, the defendant had never been convicted of a
     Class X felony. Section 5-8-2(a) was enacted and took effect after section 408(a), and section
     5-8-2(a) therefore should control. Defendant was not eligible for an extended-term Class X
     sentence under section 5-8-2(a), and the circuit court thus erred in admonishing defendant that
     he faced a possible maximum sentence of 60 years. The appellate court held, in addition, that
     defendant was prejudiced by this improper admonishment. “Because of the [circuit] court’s
     improper admonishments, defendant was under the misapprehension that he was negotiating a
     35-year reduction of his maximum possible sentence, not a mere 5 years.” 2014 IL App (3d)
120824, ¶ 26.




                                                -3-
¶ 10                                              ANALYSIS
¶ 11        In this case, there is no dispute that defendant had prior convictions for two Class 2 felony
       burglaries and a Class 1 or Class 2 felony robbery2 and that, under section 5-4.5-95(b) of the
       Code, he therefore faced an enhanced Class X sentence of 6 to 30 years for unlawful delivery.
       There is also no dispute that defendant had a prior drug conviction under the Act. The issue
       here is whether, given that prior drug conviction, section 408(a) of the Act may be applied to
       double defendant’s potential maximum sentence of 30 years.
¶ 12        The State answers this question in the affirmative, arguing initially that the appellate court
       erred in concluding that section 5-8-2(a) of the Code and section 408(a) of the Act conflict. In
       the State’s view, the two statutes address the same subject and can be construed harmoniously.
       The State contends, in the alternative, that if the statutes conflict, the appellate court erred in
       holding that section 5-8-2(a) controlled as the most recently enacted provision. According to
       the State, section 408(a), which is the more specific statute, should govern instead.
¶ 13        Defendant argues, to the contrary, that section 408(a) of the Act and section 5-8-2(a) of the
       Code conflict. According to defendant, section 5-8-2(a) provides that an individual cannot be
       sentenced to a term of imprisonment longer than the maximum authorized for the pertinent
       classification of the offense. Defendant observes that section 408(a), on the other hand,
       “allows for a sentence greater than (in fact, double) that [authorized] for the classification of
       the offense.” Section 408(a) thus allows for what section 5-8-2(a) bars. Defendant contends
       that where two statutes conflict, we should presume that the legislature intended the more
       recent statutory provision (here, section 5-8-2) to control.
¶ 14        Generally, a trial court’s decision to deny a motion to withdraw a guilty plea is reviewed
       for an abuse of discretion. People v. Pullen, 192 Ill. 2d 36, 39-40 (2000). Here, where
       resolution of that issue requires this court to construe a statute, our review is de novo. People v.
       Gutman, 2011 IL 110338, ¶ 12.
¶ 15        In construing a statute, the primary objective is to give effect to the legislature’s intent,
       presuming the legislature did not intend to create absurd, inconvenient or unjust results. People
       v. Christopherson, 231 Ill. 2d 449, 454 (2008). The most reliable indicator of such intent is the
       statutory language, which must be given its plain and ordinary meaning. People v. Baskerville,
       2012 IL 111056, ¶ 18; Hubble v. Bi-State Development Agency of the Illinois-Missouri
       Metropolitan District, 238 Ill. 2d 262, 268 (2010). Where the language is clear and
       unambiguous, we will apply the statute without resort to further aids of statutory construction.
       People v. Ramirez, 214 Ill. 2d 176, 179 (2005). In determining legislative intent, a court may
       consider the purpose and necessity for the law as well as the consequences that would result
       from construing the statute one way or the other. People v. Garcia, 241 Ill. 2d 416, 421 (2011);
       Hubble, 238 Ill. 2d at 268. When construing criminal statutes, the rule of lenity requires that
       any ambiguity must be resolved in that manner which favors the accused. People v. Jones, 223
Ill. 2d 569, 581 (2006). However, this rule must not be stretched so far as to defeat the
       legislature’s intent. Id.
           2
            One reference in the presentence investigation report lists the prior robbery conviction as a Class 2
       felony, and another lists it as a Class 1 felony. This conviction qualifies under section 5-4.5-95(b)
       regardless of whether it was a Class 1 or Class 2 felony. In addition, defendant’s two prior burglaries
       could fully satisfy the provision without any consideration of the robbery. Section 5-4.5-95(b) is
       discussed in more detail infra.

                                                       -4-
¶ 16       We find it helpful at this point to set forth the main statutes, including section 5-8-2(a) of
       the Code and section 408(a) of the Act, that were instrumental in reaching the result at issue in
       this case.
¶ 17       Section 5-4.5-95(b) of the Code provides, in pertinent part:
                    “(b) When a defendant, over the age of 21 years, is convicted of a Class 1 or Class 2
               felony, after having twice been convicted in any state or federal court of an offense that
               contains the same elements as an offense now (the date the Class 1 or Class 2 felony
               was committed) classified in Illinois as a Class 2 or greater Class felony and those
               charges are separately brought and tried and arise out of different series of acts, that
               defendant shall be sentenced as a Class X offender.” 730 ILCS 5/5-4.5-95(b) (West
               2010).
       Based on defendant’s prior Class 2 or greater felony convictions (two for burglary and one for
       robbery), the circuit court applied section 5-4.5-95(b) to enhance defendant’s sentence for
       Class 2 unlawful delivery to the Class X range of “not less than 6 years and not more than 30
       years” (730 ILCS 5/5-4.5-25(a) (West 2010)).
¶ 18       Section 408(a) of the Act provides:
               “Any person convicted of a second or subsequent offense under this Act may be
               sentenced to imprisonment for a term up to twice the maximum term otherwise
               authorized, fined an amount up to twice that otherwise authorized, or both.” 720 ILCS
               570/408(a) (West 2010).
       Based on defendant’s prior conviction under the Act for the Class 1 felony of
       manufacture/delivery of between 1 and 15 grams of cocaine, the circuit court applied section
       408(a) of the Act to double—to 60 years—defendant’s enhanced Class X maximum sentence
       of 30 years for unlawful delivery in the case at bar. This 60-year upper limit is the same
       maximum as an extended-term Class X sentence under the Code. 730 ILCS 5/5-4.5-25(a)
       (West 2010) (providing that “[t]he sentence of imprisonment for an extended term Class X
       felony *** shall be not less than 30 years and not more than 60 years”).
¶ 19       Section 5-8-2(a) of the Code provides, in pertinent part:
                    “(a) A judge shall not sentence an offender to a term of imprisonment in excess of
               the maximum sentence authorized by Article 4.5 [titled “GENERAL SENTENCING
               PROVISIONS”] of Chapter V for an offense or offenses within the class of the most
               serious offense of which the offender was convicted unless the factors in aggravation
               set forth in Section 5-5-3.2 or clause (a)(1)(b) of Section 5-8-1 were found to be
               present.” 730 ILCS 5/5-8-2(a) (West 2010).
¶ 20       According to the appellate court, section 5-8-2 of the Code titled “Extended Term”
       provides “the exclusive authority for sentencing an offender to a term of imprisonment greater
       than the base level prescribed by statute.” 2014 IL App (3d) 120824, ¶ 14. Section 5-8-2(a)
       states that a judge shall not sentence an offender to an extended-term sentence unless a factor
       in aggravation from section 5-5-3.2 or 5-8-1(a)(1)(b) of the Code is present. Of those factors in
       aggravation, the appellate court concluded the only provision potentially applicable here was
       subsection (b)(1) of section 5-5-3.23 (id. ¶¶ 19-20), which provides in pertinent part:

           3
            With regard to this provision, the State asserts: “The appellate court reasonably concluded that
       [section 5-5-3.2(b)(1) was] the only portion of either section that was even potentially applicable.”

                                                     -5-
                   “(b) The following factors, related to all felonies, may be considered by the court as
               reasons to impose an extended term sentence under Section 5-8-2 upon any offender:
                       (1) When a defendant is convicted of any felony, after having been previously
                   convicted in Illinois or any other jurisdiction of the same or similar class felony or
                   greater class felony, when such conviction has occurred within 10 years after the
                   previous conviction, excluding time spent in custody, and such charges are
                   separately brought and tried and arise out of different series of acts[.]” 730 ILCS
                   5/5-5-3.2(b)(1) (West 2010).
¶ 21       The appellate court pointed to People v. Olivo, 183 Ill. 2d 339 (1998), which held that a
       defendant may not be sentenced to a Class X extended-term sentence under section
       5-5-3.2(b)(1) if that defendant has not been convicted of a Class X felony. 2014 IL App (3d)
120824, ¶ 20. In Olivo, as in this case, the defendant pleaded guilty to a Class 2 felony but was
       eligible for Class X sentencing based on his prior Class 2 felony convictions.4 Olivo, 183 Ill.
2d at 340. In addition, the circuit court found the defendant eligible for an extended-term Class
       X sentence pursuant to section 5-5-3.2(b)(1) of the Code (the same provision at issue here). Id.
       The defendant in Olivo appealed, contending he was not eligible for the Class X extended-term
       sentence because he had never been convicted of a Class X felony. The appellate court
       affirmed the sentence. Id.
¶ 22       In reversing, this court noted that under section 5-5-3.2(b)(1), a defendant is eligible for an
       extended-term sentence when he is convicted of any felony where that defendant has
       previously been convicted of the same or greater class felony. Id. The court emphasized that
       the defendant in Olivo “has never been convicted of a Class X felony.” Id. at 341. “A
       straightforward reading of the plain language of section 5-5-3.2(b)(1) dictates that defendant is
       ineligible for a Class X extended-term sentence because he has not previously been convicted
       ‘of the same or similar class felony or greater class felony’ as Class X.” Id. (quoting 730 ILCS
       5/5-5-3.2(b)(1) (West 1994)). The court explained: “[A]lthough defendant’s sentence was
       enhanced to a Class X term, his convictions remain Class 2 felonies.” (Emphases in original.)
       Id. at 340.
¶ 23       Defendant in the case at bar also has not been convicted of a Class X felony. The appellate
       court below therefore concluded that, under Olivo, defendant here was not eligible for Class X
       extended-term sentencing under section 5-5-3.2(b)(1). With regard to section 408, the court
       stated: “Insofar as section 408 of the Act authorizes sentences longer than the statutory base
       sentence where section 5-8-2 of the Code (and, by incorporation, section 5-5-3.2 of the Code)
       would not, those statutes are in conflict.” 2014 IL App (3d) 120824, ¶ 21. The appellate court
       concluded that section 5-8-2(a), as the more recent enactment, should control. The circuit court
       therefore erred in admonishing defendant that he faced a possible maximum sentence of 60
       years.
¶ 24       As noted, the ultimate question here is whether, given defendant’s prior drug conviction,
       section 408(a) of the Act may be applied to double defendant’s potential maximum sentence of
           4
            Olivo cites to section 5-5-3(c)(8) of the Code, not section 5-4.5-95(b) (730 ILCS 5/5-4.5-95(b)
       (West 2010)), the provision under which defendant’s sentence here for the Class 2 felony of unlawful
       delivery was enhanced to Class X. As the State correctly notes, at the time Olivo was decided,
       substantively identical text to section 5-4.5-95(b) was codified at 730 ILCS 5/5-5-3(c)(8) (West 1994),
       the provision which Olivo cites.

                                                      -6-
       30 years for unlawful delivery. The plain language of section 408(a) of the Act provides, in
       pertinent part: “Any person convicted of a second or subsequent offense under this Act may be
       sentenced to imprisonment for a term up to twice the maximum term otherwise authorized.”
       720 ILCS 570/408(a) (West 2010).
¶ 25       In defendant’s view, the legislative intent of section 408(a) was that it would apply only to
       offenses committed in violation of the Act. Defendant notes that section 408(a) was passed as
       part of the Act, in which penalty schemes were designed to “deter the unlawful and destructive
       abuse of controlled substances” and to “penalize most heavily the illicit traffickers or profiteers
       of controlled substances.” 720 ILCS 570/100 (West 2010). Defendant asserts that section 408
       was enacted to achieve these goals by punishing a second or subsequent violation of the Act
       more severely. Defendant notes, in addition, that section 408(a) was enacted in 1971, prior to
       section 5-8-2(a) or section 5-4.5-95(b) of the Code. According to defendant, when the Act
       became effective in 1971, section 408 was the only recidivist statute, “and its increased
       sentencing provision could only apply to offenses that constituted violations of the Act.”
       Defendant contends that because there were no other recidivist statutes when section 408
       became law, it is reasonable to add the phrase “under this Act” after “otherwise authorized” in
       section 408(a). In defendant’s view, at the time of passage it was the intent of the legislature
       that section 408 should be construed to read: “Any person convicted of a second or subsequent
       offense under this Act may be sentenced to imprisonment for a term up to twice the maximum
       term otherwise authorized under this Act, fined an amount up to twice that otherwise
       authorized under this Act, or both.” Under defendant’s interpretation, the phrase “maximum
       term otherwise authorized” apparently would refer to the unenhanced maximum authorized
       under the Act, not an enhanced maximum under the Code.
¶ 26       Alternatively, defendant asserts that section 408(a), which is a penal statute, is ambiguous
       as to whether the “maximum term otherwise authorized” would include only terms authorized
       under the Act, or any term of imprisonment imposed for any criminal offense. And if the
       statute is ambiguous, defendant maintains it should be construed in his favor under the rule of
       lenity.
¶ 27       The State, in response, criticizes defendant’s interpretation of the statute as reading
       language into section 408(a) “that does not exist.” In its own interpretation of that provision,
       the State argues that defendant’s enhanced Class X potential maximum sentence was properly
       doubled under section 408(a) of the Act due to defendant’s prior drug conviction. Where
       section 408(a) states that any person convicted of a second or subsequent offense under the Act
       “may be sentenced to imprisonment for a term up to twice the maximum term otherwise
       authorized,” the State interprets “the maximum term otherwise authorized” to be defendant’s
       enhanced potential Class X maximum sentence of 30 years for Class 2 unlawful delivery,
       which, when doubled, is 60 years.
¶ 28       Neither the State’s nor the defendant’s interpretation of section 408(a) is conclusively
       supported by the text of that provision. On the one hand, defendant’s contention that section
       408(a) was intended to apply only to offenses committed in violation of the Act carries some
       weight because of the historical support that defendant cites, including his assertion that when
       the Act became effective in 1971, section 408 was the only recidivist statute, “and its increased
       sentencing provision could only apply to offenses that constituted violations of the Act.” On
       the other hand, as the State correctly notes, defendant’s interpretation of the statute, which


                                                    -7-
       involves insertion of the phrase “under this Act” after “otherwise authorized” in section
       408(a), constitutes reading language into section 408(a) “that does not exist.”
¶ 29       Similarly, the State’s contention that defendant’s enhanced Class X potential maximum of
       30 years was properly doubled under section 408(a) of the Act is reasonable. Section 408(a)
       clearly states that any person convicted of a second or subsequent offense under the Act “may
       be sentenced to imprisonment for a term up to twice the maximum term otherwise authorized.”
       In this case, as previously noted, the State interprets “the maximum term otherwise authorized”
       to be defendant’s enhanced potential Class X maximum sentence of 30 years for unlawful
       delivery. There is no express language in section 408(a) specifically indicating that “the
       maximum term otherwise authorized” is not or could not be defendant’s enhanced Class X
       maximum of 30 years. However, defendant contends that allowing section 408(a) to double
       defendant’s enhanced Class X maximum sentence would directly contradict section 5-8-2(a)
       of the Code (and, by incorporation, section 5-5-3.2(b)(1)), under which a judge may not
       impose an extended-term Class X sentence (60 years maximum) where, as here, defendant was
       never convicted of a Class X felony. In our view, this contention also is reasonable. In short, as
       is often the case in disputes which reach this court, the language of the statute at issue is
       unclear.
¶ 30       Having considered the foregoing, we are unable to say with certainty that the legislature
       intended that section 408(a) would apply only to offenses committed in violation of the Act, as
       defendant asserts, or whether, as the State maintains, it may apply to double defendant’s
       enhanced Class X maximum of 30 years to 60 years. In our view, neither of these positions is
       clearly unreasonable. We conclude, therefore, that section 408(a) of the Act is ambiguous. See,
       e.g., People v. Marshall, 242 Ill. 2d 285, 292 (2011) (a statute is ambiguous if it is “capable of
       being understood by reasonably well-informed persons in two or more different ways”).
¶ 31       Because section 408(a) is ambiguous, it is appropriate to invoke the rule of lenity. “When
       construing criminal statutes, the rule of lenity requires that any ambiguity must be resolved in
       that manner which favors the accused.” Jones, 223 Ill. 2d at 581. Applying the rule here, we
       hold that section 408(a) of the Act applies only to offenses committed in violation of the Act. It
       therefore cannot apply here to double defendant’s enhanced Class X potential maximum
       sentence of 30 years.
¶ 32       Having concluded that section 408(a) of the Act is ambiguous, we encourage the General
       Assembly to revisit this statute. It would be helpful if the legislature would clarify to what
       extent, if any, section 408(a) may apply to offenses other than those committed in violation of
       the Act.
¶ 33       We affirm the judgment of the appellate court. We are aware that our analysis differs from
       that of the appellate court. However, this court is not bound by the appellate court’s reasoning
       and may affirm for any basis presented in the record. See People v. McDonough, 239 Ill. 2d
260, 274-75 (2010).

¶ 34                                        CONCLUSION
¶ 35      For the foregoing reasons, the judgment of the appellate court is affirmed.

¶ 36      Appellate court judgment affirmed.


                                                   -8-